COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARIO ERNESTO MARTELL,                       §              No. 08-18-000180-CR

                            Appellant,         §                 Appeal from the

  v.                                           §           Criminal District Court No. 1

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                            State.             §                (TC# 990D03958)

                                               §

                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 4, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Maya I. Quevedo Stevenson, the Appellant’s

attorney, prepare the Appellant’s brief and forward the same to this Court on or before June 4,

2019.


        IT IS SO ORDERED this 6th day of May, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.